DETAILED ACTION
1.	The amendment received on March 4, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 16, 17, 19, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vadakke Matham et al. (10,571,244) in view of Nonaka et al. (JP 2016-138890 A)-using machine translation and Shchegrov et al. (2013/0182263).
As for claims 16 and 26 wherein claim 16 is being treated as the apparatus for the practice of claim 26, Vadakke Matham in measuring surface roughness discloses/suggests the following:  a metrology apparatus (Fig. 1: 101: 102, 105, 106, 107 with Fig. 2 being 102: col. 2, lines 9-10; note Fig. 6: as a method of using probe) comprising
	an illuminator (Fig. 1: 105 with Fig. 2: 203, 202, 201) comprising at least one optical fiber including a tip (Fig. 2: 202, 201  with Fig. 3: 201, 202)  and configured to directly illuminate a structure (Fig. 2: no optical elements between 201/202 and 103 demonstrates direct illumination; Fig. 6: 602, 603, 605);  a lens configured to collect at least a portion of radiation from the structure (Fig. 2: 205; col. 2, lines 51-53; col. 3: line 64 to col. 4: line 7); an image sensor configured to receive and obtain a recording of the collected radiation (Fig. 1: 106; Fig. 2: to camera; col. 2, lines 54-62; Fig. 6:  604 and 606); wherein the tip of the least one fiber is arranged such that radiation is emitted from a side of the tip at an angle to an axis of the at least one optical fiber (Fig. 2: 201 and 202 with φ1 and φ2 relative to the longitudinal axes of 201 and 202: see Fig. 3: A and B; col. 3, lines 22-35).
	As for the structure ‘formed on a substrate by a lithographic process’ and the radiation from the structure being ‘diffracted radiation,’ Vadakke Matham does not explicitly state either.  Vadakke Matham does teach that his system measures surface roughness (abstract and Fig. 6: 608) using a speckle pattern from the illuminated sample surface location (abstract: 103; Fig. 6: 604, 606, 607).  Nevertheless, Nonaka in a surface inspection device, surface inspection method, program the same, and recording medium of program teaches that speckle interference, diffraction, is an inspection method (page 2:  lines 10-11).  And Shchegrov in an apparatus and method of measuring roughness and other parameters of structure teaches using a speckle field to determine roughness of a surface (abstract) that speckle patterns from roughness are due from scattered light interfering with diffracted light (paragraphs 0019 and 0040) and teaches the surface roughness is determined for structures formed on substrate by a lithographic process (paragraph 0004-0005 and 0016).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structure be formed on a substrate by a lithographic process and the radiation from the structure be diffracted light in order to determine the surface roughness of patterns on a semiconductor wafer using a specular pattern from the wafer surface.


	As for claim 17, Vaddake Matham in view of Nonaka and Shchegrov  discloses/suggests everything as above (see claim 16).  In addition, Vaddake Matham discloses/suggests wherein an azimuthal angle defined between a normal to the structure and a central ray of radiation from the at least one optical fiber is greater than a maximum collection angle defined between the normal to the structure and an edge of the lens configured to collect the radiation diffracted from the structure (Fig. 2:  the normal from 103 appears colinear with the optical axis of lens 205 (see dotted line); both angles, φ1 and φ2, relative to the dotted line would be larger to the angle defined by the dotted line and the edge of the lens, 205).
	As for claim 19, Vaddake Matham in view of Nonaka and Shchegrov discloses/suggests everything as above (see claim 16).  In addition, Vaddake Matham discloses/suggests wherein: the lens defines an optical axis (Fig. 2: dotted line would traverse middle of 205), and a tip of the at least one optical fiber is positioned in a volume that is limited at one side by a first virtual plane formed by a surface of the substrate and at another side by a second virtual plane parallel to the first virtual plane and touching an end of the lens that faces the substrate.  See annotated portion of Fig. 2 below that shows that tip of at least one fiber is within the volume limited by the dotted line virtual plane, the second virtual plane, and the plane of 103, the substrate, being the first virtual plane:  


    PNG
    media_image1.png
    405
    426
    media_image1.png
    Greyscale


 
As for claim 20, Vaddake Matham in view of Nonaka and Shchegrov discloses/suggests everything as above (see claim 16).  In addition, Vaddake Matham discloses/suggests the lens defines an optical axis (Fig. 2: dotted line would traverse middle of 205), and a tip of the at least one optical fiber (Fig. 2: 201, 202) is positioned radially outward of the lens, in a direction perpendicularly away from the optical axis.  See annotated portion of Fig. 2 below demonstrating an optical axis, a dotted line, traversing 205 longitudinally and a dotted line perpendicular to the optical axis that intersects the illuminator:


    PNG
    media_image2.png
    405
    426
    media_image2.png
    Greyscale





5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vadakke Matham et al. (10,571,244) in view of Nonaka et al. (JP 2016-138890 A)-using machine translation and Shchegrov et al. (2013/0182263) further in view of Kley (WO 2008/156474)-previously cited.
	As for claim 18, Vaddake Matham in view of Nonaka and Shchegrov discloses/suggests everything as above (see claim 16).  Vaddake Matham does not explicitly state that a tip of the at least one optical fiber is at most 250um from the structure.  It appears that Vaddake Matham demonstrates the distance is at least 1 mm from the structure (Fig. 4: 401).  Nevertheless, Kley in a high-speed measurement, analysis and imaging systems and methods for length scales from meter to sub-nanometer demonstrates a separation of a surface under investigation with the optics of the inspection system being 250 microns (Fig. 5: 250 microns between 504 and 506).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a tip of the at least one optical fiber is at most 250 microns from the structure to have adequate clearance between the inspection system and the surface to prevent collision and therefore damage of either the inspection system or the surface under test.
6.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vadakke Matham et al. (10,571,244) in view of Nonaka et al. (JP 2016-138890 A)-using machine translation and Shchegrov et al. (2013/0182263) further in view of in view of Bringoltz et al. (9,739,702)-previously cited.
	As for claim 22, Vaddake Matham in view of Nonaka and Shchegrov discloses/suggests everything as above (see claim 16). Vaddake Matham is silent concerning the at least one optical fiber is a photonic crystal fiber.  However, Vaddake Matham does not appear to limit what type of optical fiber may be used (col. 3, lines 1-11).  Nevertheless, Bringoltz in a symmetric target design in scatterometry overlay metrology teaches that almost any type of fiber including a photonic crystal fiber may be used for illumination (col. 15, lines 50-66).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the at least one optical fiber be a photonic crystal fiber to provide illumination for inspection to a surface under investigation.
7.	Claims 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (2014/0240951)-previously cited in view of  Bringoltz et al. (9,739,702)-previously cited and De Groot (2008/0049233)-previously cited and  Den Boef et al. (9,081,302)-previously cited and Saini et al. (2007/0181915)-previously cited further in view of Chan et al. (2010/0195075).
	As for claim 27, Brady in systems for providing illumination in optical metrology discloses/suggest an optical fiber for emitting a pattern from its tip, the fiber comprising: a filter formed of a radiation absorbing material at the tip of the fiber, wherein the filter is configured to apodize the pattern of emitted radiation (paragraph 0090).  Brady does not explicitly state that the fiber is a photonic crystal fiber.  However, he does mention a supercontinuum light source (paragraph 0065:  last 6 lines of paragraph).  Nevertheless, Bringoltz et al. in a symmetric target design in scatterometry overlay metrology teaches that almost any type of fiber including a photonic crystal fiber may be used for illumination (col. 15, lines 50-66) wherein there is an apodizer downstream (col. 16, lines 1-3).  And De Groot in a multiple-angle multiple-wavelength interferometer using high NA imaging and spectral analysis teaches that photonic crystal fiber are supercontinuum sources (paragraph 0116).  And Den Boef in an inspection apparatus and method, lithographic apparatus and lithographic processing cell teaches supercontinuum sources comprise photonic crystal fibers (col. 11, lines 40-50).  And Saini in a partial confinement crystal waveguide teaches that photonic crystal waveguides with apodization filters provide axial directionality propagation of the optical signal with near complete transmission (abstract; paragraphs 0044, 0046, 0047).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fiber be a photonic crystal fiber to provide a supercontinuum light source and to at least try to have the optical fiber be a photonic crystal fiber with apodization to provide illumination for inspection to a surface under investigation as in optical scatterometry and be photonic crystal fiber with apodization to provide axial directional propagation of the light signal with near complete transmission from the light source to the surface under investigation. 
	As for the filter formed of a radiation absorbing material of varying thicknesses, Brady does not explicitly state this.  He does mention the use of a variable transmission coating or another apodizing layer (paragraph 0090: lines 3-6).  Nevertheless, Chan in a projection objective having mirror elements with reflective coatings teaches that apodization filter elements having spatially varying distribution of transmission due to an absorbing layer having geometrical thickness variation (paragraph 0027).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the variable transmission coating be an absorbing layer having geometrical thickness variation to provide apodization.
As for claim 29, Brady in systems for providing illumination in optical metrology discloses/suggest a metrology apparatus (abstract; paragraph 0025) comprising  an optical fiber configured to emit a pattern from its tip the fiber comprising: a filter formed of a radiation absorbing material at the tip of the fiber, wherein the filter is configured to apodize the pattern of emitted radiation (paragraph 0090).  Brady does not explicitly state that the fiber is a photonic crystal fiber.  However, he does mention a supercontinuum light source (paragraph 0065:  last 6 lines of paragraph).  Nevertheless, Bringoltz et al. in a symmetric target design in scatterometry overlay metrology teaches that almost any type of fiber including a photonic crystal fiber may be used for illumination (col. 15, lines 50-66) wherein there is an apodizer downstream (col. 16, lines 1-3).  And De Groot in a multiple-angle multiple-wavelength interferometer using high NA imaging and spectral analysis teaches that photonic crystal fiber are supercontinuum sources (paragraph 0116).  And Den Boef in an inspection apparatus and method, lithographic apparatus and lithographic processing cell teaches supercontinuum sources comprise photonic crystal fibers (col. 11, lines 40-50).  And Saini in a partial confinement crystal waveguide teaches that photonic crystal waveguides with apodization filters provide axial directionality propagation of the optical signal with near complete transmission (abstract; paragraphs 0044, 0046, 0047).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fiber be a photonic crystal fiber to provide a supercontinuum light source and to at least try to have the optical fiber be a photonic crystal fiber with apodization to provide illumination for inspection to a surface under investigation as in optical scatterometry and be photonic crystal fiber with apodization to provide axial directional propagation of the light signal with near complete transmission from the light source to the surface under investigation. 
As for the filter formed of a radiation absorbing material of varying thicknesses, Brady does not explicitly state this.  He does mention the use of a variable transmission coating or another apodizing layer (paragraph 0090: lines 3-6).  Nevertheless, Chan in a projection objective having mirror elements with reflective coatings teaches that apodization filter elements having spatially varying distribution of transmission due to an absorbing layer having geometrical thickness variation (paragraph 0027).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the variable transmission coating be an absorbing layer having geometrical thickness variation to provide apodization.
As for claim 30, Brady in systems for providing illumination in optical metrology discloses/suggest a metrology apparatus (abstract; paragraph 0025) comprising  an optical fiber configured to emit a pattern from its tip the fiber comprising: a filter formed of a radiation absorbing material at the tip of the fiber, wherein the filter is configured to apodize the pattern of emitted radiation (paragraph 0090).  Brady does not explicitly state that the fiber is a photonic crystal fiber.  However, he does mention a supercontinuum light source (paragraph 0065:  last 6 lines of paragraph).  Nevertheless, Bringoltz et al. in a symmetric target design in scatterometry overlay metrology teaches that almost any type of fiber including a photonic crystal fiber may be used for illumination (col. 15, lines 50-66) wherein there is an apodizer downstream (col. 16, lines 1-3).  And De Groot in a multiple-angle multiple-wavelength interferometer using high NA imaging and spectral analysis teaches that photonic crystal fiber are supercontinuum sources (paragraph 0116).  And Den Boef in an inspection apparatus and method, lithographic apparatus and lithographic processing cell teaches supercontinuum sources comprise photonic crystal fibers (col. 11, lines 40-50).  And Saini in a partial confinement crystal waveguide teaches that photonic crystal waveguides with apodization filters provide axial directionality propagation of the optical signal with near complete transmission (abstract; paragraphs 0044, 0046, 0047).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fiber be a photonic crystal fiber to provide a supercontinuum light source and to at least try to have the optical fiber be a photonic crystal fiber with apodization to provide illumination for inspection to a surface under investigation as in optical scatterometry and be photonic crystal fiber with apodization to provide axial directional propagation of the light signal with near complete transmission from the light source to the surface under investigation. 
	As for the photonic crystal fiber (as stated above being part of metrology apparatus) being part of a lithographic apparatus, Brady is silent.  Nevertheless, Den Boef in an inspection apparatus and method, lithographic apparatus and lithographic cell teaches having an inspection apparatus be part of a lithographic apparatus in order to determine if processes are being performed correctly (claims 19-20 of Den Boef; col. 7, lines 20-40).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the photonic crystal fiber be part of a lithographic apparatus by virtue of integrating the metrology apparatus which comprises the photonic crystal fiber into the lithographic apparatus in order to determine in-line process quality in order to save time and money by determining which process step may need correcting as well as what surface may need reworking before getting to the final product.
	As for the filter formed of a radiation absorbing material of varying thicknesses, Brady does not explicitly state this.  He does mention the use of a variable transmission coating or another apodizing layer (paragraph 0090: lines 3-6).  Nevertheless, Chan in a projection objective having mirror elements with reflective coatings teaches that apodization filter elements having spatially varying distribution of transmission due to an absorbing layer having geometrical thickness variation (paragraph 0027).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the variable transmission coating be an absorbing layer having geometrical thickness variation to provide apodization.
8.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (2014/0240951)-previously cited in view of Hill et al. (2011/0310388)-previously cited and  Bringoltz et al. (9,739,702)-previously cited and De Groot (2008/0049233)-previously cited and  Den Boef et al. (9,081,302)-previously cited and Saini et al. (2007/0181915)-previously cited.
As for claim 28, Brady in systems for providing illumination in optical metrology discloses/suggest a metrology apparatus (abstract; paragraph 0025) comprising an illuminator configured to illuminate a structure (paragraph 0002 with paragraph 0025) comprising an optical fiber for emitting a pattern from its tip the fiber comprising: a filter formed of a radiation absorbing material at the tip of the fiber, wherein the filter is configured to apodize the pattern of emitted radiation (paragraph 0090).   Brady does not explicitly state that the metrology apparatus comprises a lens configured to collect at least a portion of radiation diffracted from the structure; and an image sensor configured to receive and obtain a recording of the collected diffracted
radiation.  Nevertheless, he incorporates by reference Hill et al. (2011/0310388) as an exemplary metrology system (paragraph 0025).  And Hill in a discrete polarization scatterometry teaches/discloses systems and methods for discrete polarization scatterometry (abstract) comprising a lens configured to collect at least a portion of radiation diffracted from the structure (Fig. 4: 90 with paragraph 0061); and an image sensor configured to receive and obtain a recording of the collected diffracted radiation (Fig. 4: 108 with paragraph 0060) with an illuminator (Fig. 4: 64, 62, 70, 66, 68) wherein, a variety of characteristics of wafer may be determined such as critical dimension and overlay (paragraph 0006).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metrology apparatus also comprise a lens configured to collect at least a portion of radiation diffracted from the structure; and an image sensor configured to receive and obtain a recording of the collected diffracted radiation in order to detect the optical signals to determine critical dimension or overlay of a wafer via scatterometry. 
In addition, Brady does not explicitly state that the fiber is a photonic crystal fiber.  However, he does mention a supercontinuum light source (paragraph 0065:  last 6 lines of paragraph).  Nevertheless, Bringoltz et al. in a symmetric target design in scatterometry overlay metrology teaches that almost any type of fiber including a photonic crystal fiber may be used for illumination (col. 15, lines 50-66) wherein there is an apodizer downstream (col. 16, lines 1-3).  And De Groot in a multiple-angle multiple-wavelength interferometer using high NA imaging and spectral analysis teaches that photonic crystal fiber are supercontinuum sources (paragraph 0116).  And Den Boef in an inspection apparatus and method, lithographic apparatus and lithographic processing cell teaches supercontinuum sources comprise photonic crystal fibers (col. 11, lines 40-50).  And Saini in a partial confinement crystal waveguide teaches that photonic crystal waveguides with apodization filters provide axial directionality propagation of the optical signal with near complete transmission (abstract; paragraphs 0044, 0046, 0047).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fiber be a photonic crystal fiber to provide a supercontinuum light source and to at least try to have the optical fiber be a photonic crystal fiber with apodization to provide illumination for inspection to a surface under investigation as in optical scatterometry and be photonic crystal fiber with apodization to provide axial directional propagation of the light signal with near complete transmission from the light source to the surface under investigation. 
	As for the metrology apparatus being part of a lithographic cell, Brady is silent.  Nevertheless, Den Boef in an inspection apparatus and method, lithographic apparatus and lithographic cell teaches having an inspection apparatus be part of a lithographic cell in order to determine if processes are being performed correctly (claims 19-20 of Den Boef; col. 7, lines 20-40).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metrology apparatus be part of a lithographic cell by virtue of integrating the metrology apparatus into the lithographic cell in order to determine in-line process quality in order to save time and money by determining which process step may need correcting as well as what surface may need reworking before getting to the final product.
Allowable Subject Matter
9.	Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 16-22 and 26 (see page 7 of Applicant’s Remarks of March 4, 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner notes that currently amended claim 16 does not include all of the limitations of claims 16 and 21 of August 14, 2019.  
	Applicant’s arguments with respect to claim 28 (see page 8 of Applicant’s Remarks of March 4, 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner notes that currently amended claim 28 does not include all of the ‘metrology apparatus’ limitations of claims 16 and 23 of August 14, 2019.  
	Applicant’s arguments with respect to claims 27, 29, and 30 (see pages 9-10 of Applicant’s Remarks of March 4, 2022) have been considered but are moot because the new ground of rejection relies upon a combination of references including new reference Saini et al. (2007/0181915)-previously cited.  In addition, the examiner notes that ‘Bringoltz et al. in a symmetric target design in scatterometry overlay metrology teaches that almost any type of fiber including a photonic crystal fiber may be used for illumination (col. 15, lines 50-66) wherein there is an apodizer downstream (col. 16, lines 1-3).’  See rejection of claims 27, 29, and 30 above.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	US 2021/0103222 to Clube et al. (claim 18:  referring to a variable-transmission apodization filter that has a variation of thickness of a partially absorbing layer)
		US 2019/0064676 to Gruner et al. (paragraph 0079:  thickness variation of absorption layer to create apodization filter)
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886